Citation Nr: 0714502	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1963 to October 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The appellant and her 
mother testified before the undersigned at a Travel Board 
hearing in January 2007.  A transcript of that hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The appellant, the veteran's daughter, was born in June 
1982; the veteran died in December 1982.  

2.  The evidence does not show that the appellant was 
permanently incapable of self-support by reason of physical 
or mental defect present at, or before, the date of her 
eighteenth birthday in June 2000.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen have not been 
met.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 
3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For VA purposes, a "child" is an unmarried person who, before 
reaching age eighteen, became permanently incapable of self-
support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57(a) (2006).  A child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.356(a).  The focus of analysis is on the 
individual's condition at the time of his or her eighteenth 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects.  38 C.F.R. § 3.356(b).  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case. Id.  

Principal factors for consideration are: 1) that a claimant 
is earning his own support is prima facie evidence that he or 
she is not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child by his 
or her own efforts is provided with sufficient income for his 
reasonable support; 2) a child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 
3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and 4) the capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services. Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the appellant was diagnosed with advanced 
bilateral keratoconus, which renders her legally blind 
without correction.  Although the condition was not diagnosed 
as keratoconus until after the appellant's eighteenth 
birthday, the appellant's physician indicated in a July 2002 
letter that the appellant's vision has been gradually 
deteriorating as a result of the condition since age 12.  It 
should be stressed that it is the level of disability present 
prior to turning 18 that is determinative rather than the 
diagnosis.  While keratoconus was most likely present prior 
to age 18, the evidence that she was totally disabled by 
reason of that disability or a combination of disabilities is 
lacking.  It is acknowledged that she was also treated for 
asthma but there really is no evidence that this was so 
disabling as to have any significant impact on her ability to 
work.  As to the keratoconus, the level of associated visual 
problems at age 18 has not been documented.  It is shown, 
however, that at age 16 her corrected visual acuity was 20/25 
and 20/30.  See January 2002 letter from Dr. Shugar.  In a 
May 2004 report from Dr. Subir Bhatia, it was indicated that 
correctable visual acuity was 20/30 in both eyes.  From the 
above it can be fairly surmised that her visual acuity, while 
obviously a problem at age 18, was correctable to the point 
that she could function fairly well without any significant 
employment restrictions.  

At her January 2007 Travel Board hearing, the appellant 
testified that she graduated high school in May 2000, one 
month prior to her eighteenth birthday, and then attended 
Florida Agricultural and Mechanical University in the fall of 
2000, where she remained until 2001 when she temporarily 
withdrew from classes due to her eye condition.  The 
appellant then worked part time (approximately 25 hours per 
week) at a J. C. Penney department store for six months in 
2002 and 2003.  She returned to Florida A & M University in 
2003 as a part time student and also worked part-time for a 
local employment agency in the summer of 2003.  This evidence 
of employment and college attendance (which is equivalent to 
the activities of employment) after the delimiting date, when 
the appellant turned 18 years old, plus the extent of 
disability shown as discussed above, tends to weigh in favor 
of a finding that she was not so incapacitated as to be 
incapable of self-support.  38 C.F.R. § 3.356(b)(3).  

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against recognition of the 
appellant as the veteran's child for purposes of permanent 
incapacity benefits and there is, thus, no reasonable doubt 
to be resolved in her favor.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
June 2004 and January 2006, as well as information provided 
in the April 2004 statement of the case and July 2006 
supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence it was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the April 2004 statement of the case and July 2006 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the October 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), she 
did receive such notice by letter dated January 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with such 
notice by letter dated December 2006.  The Board further 
finds that any deficiency in the notice to the appellant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records relating to the deceased veteran 
and attempted to obtain all private medical records 
authorized by the appellant.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the appellant provided the veteran's death 
certificate, as well as her own private treatment records, 
private physician letters, and lay evidence in the form of 
her own written statements and testimony at her January 2007 
Travel Board hearing.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Recognition of the appellant as a "child" of the veteran on 
the basis of permanent incapacity for self-support prior to 
attaining the age of eighteen is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


